Title: 43. A Bill for Preservation of Deer, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that it shall not be lawful for any person to kill, hunt, or course any wild deer whatever, not being more than twelve months old, or in any year called bissextile or leap year; or to kill, hunt or course in any other year, a wild buck, after the first day of December, and before the first day of August, or a wild doe, between the first day of January, and the first day  of October following, unless such deer, at the time, be found within the inclosed land of such person, or be wanted for food, on the westside of the Alleghany ridge of mountains. Whosoever shall offend against this act, shall forfeit and pay, for every deer by him unlawfully killed, twenty shillings, one half thereof to the use of the commonwealth, and the other half to the informer; and moreover, shall be bound to their good behaviour; and, if, within twelve months after the date of the recognizance he shall bear a gun out of his inclosed ground, unless whilst performing military duty, it shall be deemed a breach of the recognizance, and be good cause to bind him a new, and every such bearing of a gun shall be a breach of the new recognizance and cause to bind him again.
